PER CURIAM.
Appellee concedes the trial judge erred by including a provision in the Amended Final Judgment of Dissolution, not requested by the parties, that terminates the former wife’s entitlement to periodic alimony upon remarriage or cohabitation, whichever comes first. See Bridges v. Bridges, 842 So.2d 983, 984 (Fla. 1st DCA 2003)(agreeing that Florida law does not recognize cohabitation as a basis for automatic termination of court ordered alimony). The amended final judgment is reversed and remanded to the trial court with directions to strike that portion of the judgment automatically terminating the former wife’s periodic alimony upon cohabitation.
We find no merit in the any of the other issues raised by the former wife on appeal or by the former husband’s cross-appeal.
AFFIRMED in part, REVERSED in part and remanded with instructions.
WEBSTER, PADOVANO and POLSTON, JJ., concur.